DETAILED ACTION
Status of the Application
1.	Applicant’s AFCP Request filed December 3, 2021 is received and entered.
2.	Claims 1 – 4, 7, 10 – 13, 15 – 16, 19, and 22 – 23 are amended.  Claims 8 – 9 and 17 – 18 are cancelled.  Claim 25 is newly added.  Claims 1 – 7, 10 – 16, and 19 – 25 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 7, 10 – 16, and 19 – 25 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 7, 10 – 16, and 19 – 25 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Molin et al. (U.S. Pub. 2020/0225745), Katz et al. (U.S. Pub. 2020/0207358), Boyce et al. (U.S. Pub. 2019/0130639), Siddiqui et al. (U.S. Pub. 2020/0183492), Stoner (U.S. Pub. 2021/0026445), Katz 2 et al. (U.S. Pub. 2020/0103980), and Agrawal et al. (U.S. Pub. 2015/0310253).
Regarding claim 1, neither Molin nor Katz nor Boyce nor Siddiqui nor Stoner nor Katz 2 nor Agrawal teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 

In particular, the prior art fails to teach the combination of all these elements as inputs for machine learning models for determining, using parallel processing circuitry, a gaze direction of a subject in an image.
Regarding claims 10 and 19, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 7, 11 – 16, and 20 – 25, these claims are allowed based on their respective dependence from claims 1, 10, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626